Citation Nr: 1735286	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-440 57A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability.  

2.  Entitlement to service connection for a dental disability for purposes of compensation.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include insomnia, depression, anxiety, and post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to a rating in excess of 10 percent for a lower back disability.  

6.  Entitlement to a rating in excess of 30 percent for chronic right shoulder pain syndrome with recurrent subluxation from May 24, 2010, to January 5, 2017, and after April 30, 2017.  

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2007 to November 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012, January 2014, and February 2015, by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, Togus, Maine, and Atlanta, Georgia, respectively.   

In the rating decision dated in January 2012, the RO denied service connection for a left foot disability and dental trauma and increased the disability rating for chronic right shoulder pain syndrome with recurrent subluxation (right shoulder disability) to 30 percent and continued the 10 percent disability rating for a lower back disability.  

In the rating decision dated in January 2014, the RO denied service connection for insomnia and a TDIU.  

In the rating decision dated in February 2015, the RO denied service connection for a neck disability.  

In a rating decision dated in April 2017, the RO, in pertinent part, increased the disability rating for a right shoulder disability to 100 percent from January 6, 2017, to April 30, 2017, based on surgical treatment necessitating convalescence.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for insomnia as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record and claimed by the Veteran, to include depression, anxiety, and PTSD.   

The issue of service connection for a dental disability for purposes of outpatient dental treatment has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Left Foot Disability

The Veteran has been assessed with significant left foot pain due to callosity and has left lateral foot swelling.  See 11/06/2014, VBMS, CAPRI, pp. 18, 45.  He asserts that he hurt his foot numerous times in service but did not go to sick call.  See 09/27/2010, VBMS, VA 21-4138 Statement in Support of Claim.  

A VA examination has not been performed to assess the Veteran's left foot disability.  The evidence of record shows an in-service incurrence, a current disability, and suggests an association between the Veteran's current left foot disability and service.  Accordingly, the Board finds a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Dental Disability

The Veteran filed a claim for service connection due to a dental trauma in service.  He stated that he received treatment from the Perkins Dental Clinic and from the VA in Ft. Benning, Georgia.  See 06/08/2012, VBMS, Notice of Disagreement.  However, after a review of the file, the Board finds that these dental treatment records have not been associated with the claims file.  Accordingly, on remand, the treatment records from the Perkins Dental Clinic and the VA dental clinic in Ft. Benning, Georgia, should be obtained and associated with the claims file.  

Acquired Psychiatric Disorder

The Veteran has filed a claim for service connection for insomnia, depression, anxiety, and PTSD.  Throughout the period on appeal, the Veteran has been assessed with major depressive disorder, anxiety disorder, and insomnia.  See 11/30/2016, Legacy Content Manager Documents, CAPRI, pp. 58, 60, 67.  

The Veteran's service treatment records indicate that he was assessed with adjustment disorder with depressed mood and prescribed Ambien for insomnia he was suffering while in service.  See 12/04/2007, STR-Medical- Photocopy, VBMS, pp. 67-70.   

A VA examination has not been performed to assess the Veteran's psychiatric disability.  The evidence of record shows an in-service incurrence, a current disability, and suggests an association between the Veteran's current psychiatric disability and service.  Accordingly, the Board finds a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Neck Disability

The Veteran filed a claim for service connection for a neck disability.  After a review of the record, it appears that the Veteran has been assessed with chronic neck pain and followed by a local primary care physician (PCP), Dr. Kim, in Duluth, Georgia.  See 11/30/2016, Legacy Content Manager Documents, pp. 17-19.  However, these treatment records have not been requested or associated with the claims file.  Accordingly, on remand the Veteran's treatment records from Dr. Kim should be obtained.  

Increased Rating for Lower Back Disability

The Veteran was afforded VA examinations in July 2011 and October 2013.  However, there is no indication that the lumbar spine was tested for pain on both active and passive motion and in weight-bearing and non-weight bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's lumbar spine claim.  On remand, an additional examination must be provided.  

Increased Rating for Right Shoulder Disability

The Veteran was afforded VA examinations in July 2011 and October 2013.  However, there is no indication that the right shoulder was tested for pain on both active and passive motion and in weight-bearing and non-weight bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).   Therefore, the examination is insufficient to determine the Veteran's right shoulder claim.  

Furthermore, an examination was performed in February 2017.  However, the Veteran's arm was in a sling due to his recent right shoulder surgery and range of motion testing was not able to be conducted.  

Accordingly, an additional examination must be provided on remand.  


TDIU

The Veteran filed a claim for a TDIU.  During a VA Examination in February 2017, the Veteran reported that he came to New York on December 15, 2016, for work and has not been able to return to work due to his shoulder surgery.  Furthermore, the Veteran reported that he could not return to work until at least March 1, 2017.  See 04/10/2017, VBMS, VA 21-526EZ, Fully Developed Claim (Compensation).  Accordingly, it is unclear if the Veteran is currently working or has worked during the time period of his TDIU claim.  

Furthermore, after a review of the record, it appears that the Veteran attended vocational rehabilitation through the VA.  However, these records have not been associated with the claims file.  See 02/28/2017, VBMS, Notice of Disagreement.  

Accordingly, on remand the VA vocational rehabilitation records should be obtained and associated with the claims file and the Veteran should be instructed to update his TDIU application.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA Vocational Rehabilitation records and records from the dental clinic in Fort Benning, Georgia.  All efforts to obtain the records should be associated with the claims file.  If any records are unavailable, this fact should be documented and the Veteran and his representative should be notified.  

2.  Obtain authorization and then associate with the claims file the Veteran's private treatment records from (1) Perkins Dental Clinic and (2) Dr. Kim in Duluth, Georgia.  All efforts to obtain the records should be associated with the claims file.  If the records are unavailable, the Veteran and his representative should be notified and given the opportunity to provide the records.  

3.  Schedule the Veteran for a VA examination to determine the etiology of his left foot disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all left foot disabilities found on examination and identified during the pendency of this claim and respond to the following question:  Is it at least as likely as not (probability of at least 50 percent) that any left foot disability was incurred in and/or is otherwise etiologically related to his period of active military service?  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  Specifically, the examiner should discuss and acknowledges the Veteran's reports of in service left foot complaints.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination and diagnoses during the pendency of this claim.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.  

The examiner must provide a comprehensive rationale for each opinion provided.  The examiner must discuss and acknowledge the Veteran's diagnosis of adjustment disorder with depressed mood and prescription for Ambien while in service.  See 12/04/2007, STR-Medical- Photocopy, VBMS, pp. 67-70.   If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

5.  Schedule the Veteran for a VA examination to determine the severity of his service connected lumbar spine disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his right shoulder disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted and if possible, with the range of motion.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

The presence of ankylosis must be noted.  Additionally, the examiner should report if there is humerus impairment, fibrous union, malunion, and/or nonunion of the joint.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Request that the Veteran update his TDIU application to add any periods of employment since the inception of his TDIU claim.  

7.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence, to include any added since the last RO adjudication.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





